Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosch (US 3246528 A).

Regarding Claim 1 Kosch discloses a drive arrangement for the reciprocating drive of a cutter bar, comprising: 
a hydraulic gear motor (10) with a housing (11) and two gearwheels (16, 17) located in the housing, in which the gearwheels intermesh and are set into rotation in opposite directions by a hydraulic medium () running along outsides of the gearwheels from an inlet (12) to an outlet (13) of the housing, while only a limited or no amount of the hydraulic medium flows through an area where the gearwheels intermesh, such that one of the gearwheels is set in motion around a first axis (the axis coaxial with shaft 14) by the hydraulic medium, and 
an eccentric drive connected to the gear motor to be driven thereby, the eccentric drive comprising an eccentric element (33) that is rotatably driven by one of the gearwheels around a second axis (33 rotates about itself) parallel to the first axis and a drive element (61) connected to the eccentric element, which is, or can be, drivingly connected to the cutter bar.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bich (US 8011272 B1) in view of Kosch (US 3246528 A).

Regarding Claim 1, Bich discloses a drive arrangement for the reciprocating drive of a cutter bar (44), comprising: 
a hydraulic gear motor (fluid motor 68) with 
a housing (66) and 
two gearwheels (gears 94 on flywheel 78) located in the housing in a hydraulic medium, the gearwheel being set in motion in opposite directions around a first axis (82), and 
an eccentric drive (drive 54) connected to the gear motor to be driven thereby, the eccentric drive comprising 
an eccentric element (84) that is rotatably driven by the gearwheel around a second axis (marked as EA in Fig. 4-5) parallel to the first axis and 
a drive element (driver 56) connected to the eccentric element, which is, or can be, drivingly connected to the cutter bar (see Fig. 2, 56 and 58 are connected to cutter bar 44).
Bich does not disclose wherein the gearwheels are set into rotation by the hydraulic medium moving from an inlet to an outlet.

It would be obvious to one of ordinary skill in the art to drive the gearwheels disclosed by Bich by movement of the hydraulic medium, as disclosed by Kosch, as a way of reducing the amount of wear upon the gears compared to gears driven by a driving gear (col. 3, lines 53-56).
Regarding Claim 2, Bich, in view of Kosch, discloses the drive arrangement according to claim 1, wherein the eccentric element is coaxial with the first axis (col. 7, lines 47-52).
Regarding Claim 3, Bich, in view of Kosch, discloses the drive arrangement according to claim 1, wherein the eccentric element is connected either directly (see Fig. 8, 84 connects to 78 through hole 122) or via a planetary gear to one of the gearwheels.
Regarding Claim 4, Bich, in view of Kosch, discloses the drive arrangement according to claim 3.
Bich does not disclose a planetary gear connecting the eccentric element to the gearwheel wherein the planetary gear comprises a ring gear directly connected to one of the gearwheels, a fixed sun wheel connected to the housing and a planet carrier supporting planetary gears, the planet carrier being connected to the eccentric element. However, Claim 3 does not require that a planetary gear be used, and sets for that the gearwheel and eccentric element can be directly connected, making the details of the planetary gear moot.
Regarding Claim 5, Bich, in view of Kosch, discloses the drive arrangement according to claim 1, wherein the housing comprises a base (106), a rim (76) enclosing one of the gearwheels and a cover (66) with a circular opening (see Fig. 3, 66 has two circular openings through which 90 extends), a ring (90) connected to one of the gearwheels that extends through the opening and a seal (bearings 140 are sealed) arranged between the rim of the opening and the ring.

Regarding Claim 6, Bich, in view of Kosch,  discloses the drive arrangement according to claim 1, wherein the gearwheel is a first gearwheel, the eccentric drive is a first eccentric drive, the eccentric element is a first eccentric element, and the cutter bar is a first cutter bar, the gear motor further comprises a second gearwheel (92), the other one of the gearwheels, located within the housing, the second gearwheel meshing with the first gearwheel and put in motion around a third axis (see Fig. 3, the components of second drive 62 mirror that of first drive 54) by the hydraulic medium, further comprising a second eccentric drive (62) connected to the gear motor to be driven thereby, wherein the second eccentric drive comprises a second eccentric element (84) rotatably driven by the second gearwheel around a fourth axis parallel to the third axis and comprising a second drive element (58) connected to the second eccentric element, which is, or can be, drivingly connected to a second cutter bar (46).
Regarding Claim 7, Bich, in view of Kosch, discloses the drive arrangement according to claim 6, wherein the first eccentric element and the second eccentric element are offset at an angle of 180 (see Fig. 3).
Regarding Claim 8, Bich, in view of Kosch, discloses a cutter section (sickle 30) with a frame that is moveable in a forward direction over a field, on a front of said frame is located the first cutter bar, which is mounted so that it can be moved in a lateral direction (Fig. 2, 3, see arrow A) and that can be driven by the drive arrangement according to claim 6, as established above.
Regarding Claim 9, Bich, in view of Kosch, discloses the cutter section according to Claim 8, wherein the cutter section comprises a second cutter bar (two cutter bars, 44 and 46, are provided), the first and second cutter bars are arranged at the front of the cutter section so as to be laterally offset, the first cutter bar can be driven by the first eccentric element, and the second cutter bar can be driven by the second eccentric element.
Regarding Claim 10, Bich, in view of Kosch, discloses a combine harvester (20) with a cutter section according to Claim 8, as established above.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/M.I.R./Examiner, Art Unit 3671